Exhibit Press Release Source: Stellar Pharmaceuticals Inc. Stellar Pharmaceuticals Reports Second Quarter 2010 Financial Results LONDON, ONTARIO — August 6, 2010 Stellar Pharmaceuticals Inc. (OTCBB:SLXCF) ("Stellar" or "the Company"), a Canadian pharmaceutical developer and marketer of high quality, cost-effective products for select health care markets, today announced financial results for the quarter ended June 30, 2010.In this press release, all dollar amounts are expressed in Canadian currency and results are reported in accordance with United States generally accepted accounting principles (U.S.
